 Case 2:20-cv-00280-JRG Document 55 Filed 05/12/21 Page 1 of 3 PageID #: 312




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


KAIFI LLC,                                         §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:20-CV-00280-JRG
                                                   §
CELLCO PARTNERSHIP D/B/A VERIZON                   §
WIRELESS, VERIZON SERVICES CORP.,                  §
VERIZON ENTERPRISE SOLUTIONS,                      §
LLC, VERIZON BUSINESS GLOBAL LLC,                  §
VERIZON     BUSINESS    NETWORK                    §
SERVICES, LLC, VERIZON CORPORATE                   §
SERVICES GROUP INC, VERIZON DATA                   §
SERVICES LLC, VERIZON MEDIA INC.,                  §
VERIZON ONLINE LLC,                                §
                                                   §
                Defendants.                        §

                                             ORDER

       Before the Court is Plaintiff KAIFI LLC (“KAIFI”) and Defendants Verizon

Communications Inc.; Cellco Partnership D/B/A Verizon Wireless; Verizon Services Corp.;

Verizon Enterprise Solutions LLC; Verizon Business Global LLC; Verizon Business Network

Service LLC; Verizon Corporate Services Group Inc.; Verizon Data Services LLC; Verizon Media

Inc.; and Verizon Online LLC’s (collectively, “Verizon”) Joint Motion to Consolidate Claim

Construction Hearings and to Amend DCO for Claim Construction Briefing (Dkt. No. 52) (the

“Motion”). In the Motion, the parties request their claim construction hearing be consolidated

with the hearing in KAIFI LLC v. T-Mobile US, Inc., Case No. 2:20-cv-00281 (the “T-Mobile

Case”), set to take place before the Honorable Roy S. Payne on June 3, 2021. The parties agree

that consolidation will enhance efficiency, avoid duplicative efforts, and conserve judicial

resources, because the plaintiff is the same in both actions and there are only two additional issues
 Case 2:20-cv-00280-JRG Document 55 Filed 05/12/21 Page 2 of 3 PageID #: 313




in the above-captioned case that will not already be addressed in the hearing for T-Mobile Case.

Regarding those two additional issues, the parties request the Court amend the Docket Control

Order (Dkt. No. 43) to adopt an accelerated briefing schedule. The parties further represent that

the defendants in the T-Mobile Case support this consolidation.

       Having consider the Motion, and noting its joint nature, the Court finds that it should be

and hereby is GRANTED. Accordingly, it is ORDERED that the above-captioned case is

consolidated with Case No. 2:20-cv-00281 and referred to the Honorable Roy S. Payne for the

limited and sole purpose of conducting the Claim Construction hearing on June 3, 2021, issuing a

resulting Claim Construction Opinion, and taking such other related steps as are deemed necessary

by Judge Payne to facilitate and expedite the Claim Construction process. It is further ORDERED

that the Docket Control Order in the above-captioned case (Dkt. No. 43) is amended as follows:

    Current            Amended Deadline                           Amended Event
    Deadline

                                                   Comply with P.R. 4-5(a) (Opening Claim
  June 30, 2021            May 12, 2021            Construction Brief) and Submit Technical
                                                   Tutorials (if any).
                                                   KAIFI to file opening claim construction
                                                   brief of no greater than 12 pages.
                                                   Good cause must be shown to submit
                                                   technical tutorials after the deadline to
                                                   comply with P.R. 4-5(a).

                                                   Comply with P.R. 4-5(b) (Responsive Claim
  July 14, 2021            May 19, 2021            Construction Brief)
                                                   Verizon to file responsive claim
                                                   construction brief no greater than 12
                                                   pages.

                                                   *Comply with P.R. 4-5(c) (Reply Claim
  July 21, 2021            May 26, 2021
                                                   Construction Brief)
                                                   KAIFI to file reply claim construction brief
                                                   no greater than 5 pages.
  .
Case 2:20-cv-00280-JRG Document 55 Filed 05/12/21 Page 3 of 3 PageID #: 314




                                         *Comply with P.R. 4-5(d) (Joint Claim
 July 28, 2021        May 31, 2021       Construction Chart)

                                         *Claim Construction Hearing - 9:00 a.m. in
 August 11, 2021      June 3, 2021
                                         Marshall, Texas before Judge Roy S. Payne


     So ORDERED and SIGNED this 11th day of May, 2021.




                                             ____________________________________
                                             RODNEY GILSTRAP
                                             UNITED STATES DISTRICT JUDGE
